89 F.3d 838
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Demetrios KOUKOULOMATES, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 95-4009.
United States Court of Appeals, Seventh Circuit.
Submitted June 10, 1996.*Decided June 14, 1996.

Before BAUER, EASTERBROOK and DIANE P. WOOD, Circuit Judges.

ORDER

1
Demetrios Koukoulomates filed this collateral attack under 28 U.S.C. § 2255 seeking to be released from his imprisonment for federal drug offenses.   He believes that forfeiture of assets constituted punishment, making his term of imprisonment a second punishment forbidden by the double jeopardy clause of the fifth amendment.   The district court denied the petition for two reasons:  first, Koukoulomates had not established cause and prejudice for not making this claim on direct appeal (he did not take one);  second, the contention is doomed on the merits by United States v. Torres, 28 F.3d 1463 (7th Cir.1994), because Koukoulomates had not filed a claim in the forfeiture proceeding and therefore has suffered only one jeopardy.


2
Without questioning either of these grounds, we affirm for a different reason.   Cause-and-prejudice is the applicable standard when a litigant seeks relief from a forfeiture.   Koukoulomates did not forfeit his double jeopardy claim.   He waived it by pleading guilty.   An attempt to avoid the plea and conviction on direct appeal therefore would have come to naught.  United States v. Broce, 488 U.S. 563 (1989).   A legal defense foreclosed by a plea of guilty has been waived and cannot been revived unless the plea itself was involuntary.  Id. at 569.   Koukoulomates does not make such an argument, so the judgment is


3
AFFIRMED.



*
 After an examination of the briefs and the record, we have concluded that oral argument is unnecessary, and the appeal is submitted on the briefs and the record.   See Fed.R.App.P. 34(a);  Cir.R. 34(f)